United States Court of Appeals
                               FOR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                         ____________

No. 15-5332                                                         September Term, 2017
                                                                               1:14-cv-00485-ABJ

                                                             Filed On: September 29, 2017

American W ild Horse Preservation Campaign,
et al.,

               Appellants

       v.

Sonny Perdue, Secretary, U.S. Department of
Agriculture, et al.,

               Appellees

       BEFORE:        Tatel, Millett, and W ilkins, Circuit Judges

                                            ORDER

       Upon consideration of the appellants’ petition for panel rehearing, and the responses
thereto, it is

       ORDERED that the petition be granted to the extent that the Finding of No Significant
Impact and the exclusion of the Middle Section from the W ild Horse Territory be vacated. It
is

       FURTHER ORDERED that the opinion filed August 4, 2017 be amended as follows:

       (1) Slip Op., p. 2, ¶ 2, Delete the last sentence and insert in lieu thereof, “We
accordingly reverse in part, vacate in part, and remand for the Service to address rather than
to ignore the relevant history.” and

        (2) Slip Op., p. 30, Delete the last sentence and insert in lieu thereof, “Accordingly,
we reverse the district court’s grant of summary judgment in part, vacate the Finding of No
Significant Impact and the agency’s exclusion of the Middle Section from the W ild Horse
Territory, and direct the district court to remand to the Service for further consideration.”

       The Clerk is directed to issue the amended opinion and to amend the judgment
issued August 4, 2017. The Clerk is further directed to issue the mandate forthwith.

                                           Per Curiam

                                                                FOR THE COURT:
                                                                Mark J. Langer, Clerk

                                                       BY:      /s/
                                                                Ken Meadows
                                                                Deputy Clerk